Citation Nr: 1233803	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  11-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder.

2.  Entitlement to service connection for thoracolumbar spine (low back) disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his therapist, and his psychologist


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1976 to May 1977.

This appeal to the Board of Veterans' Appeals  (Board) arose from a September 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, that denied the benefits sought on appeal.

The Veteran testified at a Board hearing via video conference in March 2012 before the undersigned Veterans Law Judge with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

In May 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed part of the additional development as directed, awarded part of the benefits sought on appeal, continued to deny the spine claims, and returned the case to the Board for further appellate review.

In an August 2012 rating decision, the AMC awarded service connection for posttraumatic stress disorder with an initial 30 percent rating, effective in June 2010.  There is no indication in the claims file or the Virtual claims file that the Veteran appealed either the initial rating or the effective date.  Thus, neither issue is currently before the Board and will not be addressed in the action below.  See 38 C.F.R. § 200200 (2011); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it does contain pertinent records.  Any further development or adjudication of this matter should take into account this paperless claims file.
The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board instructed the AMC in the May 2012 remand to ask the Veteran to provide a release to seek any records extant related to him from the Cleveland, OH, Police Department.  The Board also instructed that, in the event the Veteran did not provide a release, the AMC was to make an official Federal Agency Request for the information.  The AMC did the former but not the latter.

A Remand confers on an appellant the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  The Court Of Appeals For Veterans Claims has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given this precedent, as discussed below, the fact that the development sought by the Board in this case was not fully completed, another remand, unfortunately, is required.  See 38 C.F.R. § 19.9 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC will make an official Federal-to-Local Agency request to the Cleveland, OH, Police Department for any medical and/or personnel records extant that are related to the Veteran's employment with the department.  All efforts to obtain the records will be documented in the claims file.

2.  After completion of all of the above, the AMC should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



